



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hope, 2016 ONCA 648

DATE: 20160831

DOCKET: M46855 (C57835)

Epstein J.A. (In Chambers)

BETWEEN

Her Majesty the Queen

Responding Party (Respondent)

and

Robert Hope

Applicant (Appellant)

Melanie Webb, for the applicant

Lucy Anne Cecchetto, for the responding party

Heard: August 25, 2016

ENDORSEMENT


[1]

Robert Hope applies for release from custody pending his new trial on
    charges that include second degree murder. On October 4, 2009, Mr. Hope shot
    and killed Mr. Johnston. The killing took place on a residential street in
    Windsor, Ontario. On March 8, 2013, Mr. Hope was convicted of second degree
    murder, of using a firearm while committing an indictable offence and or
    possession of a prohibited weapon without a license (an offence to which he
    pled guilty). On October 4, 2013, Mr. Hope was sentenced to life imprisonment
    without eligibility for parole for 11 years for second degree murder and 1 year
    concurrent for using a firearm while committing the indictable offence. Mr.
    Hope was also sentenced to an additional 1 year concurrent for possession of a
    prohibited weapon without a license.

[2]

In reasons released August 12, 2016, this court allowed Mr. Hopes
    appeal from the two charges for which he was found guilty and ordered a new
    trial on those charges. The Crown advises that it will likely be a year or more
    before the new trial can commence.

[3]

This is the first time that Mr. Hope has sought his release on bail since
    his arrest in January 2010. He has therefore been in custody for almost seven
    years.

[4]

Section 679(7.1) of the
Criminal Code
provides that where this
    court has ordered a new trial, an application for release pending that trial
    may be dealt with by a judge of this court.

[5]

Section 522(2) provides that
    because Mr. Hope is facing a charge listed in s. 469 of the
Code
he bears the onus of showing cause why his detention
    in custody is not justified on any of the three grounds set out in s. 515(10)
    of the
Code
. Those grounds are
    as follows:

a)

where
    the detention is necessary to ensure his or her attendance in court in order to
    be dealt with according to law;


b)

where the detention is necessary for the protection or
  safety of the public, including any victim of or witness to the offence, having
  regard to all the circumstances including any substantial likelihood that the
  accused will, if released from custody, commit a criminal offence or interfere
  with the administration of justice; and


c)

on any other just cause being show and, without
  limiting the generality of the foregoing, where the detention is necessary in
  order to maintain confidence in the administration of justice, having regard to
  all the circumstances, including the apparent strength of the prosecution's
  case, the gravity of the nature of the offence, the circumstances surrounding
  its commission and the potential for a lengthy term of imprisonment.

[6]

I emphasize that as Mr. Hope comes
    before me awaiting trial, he is entitled to the presumption of innocence. While
    he lost the benefit of that presumption upon his conviction, that conviction
    has been set aside. I cannot ignore the conviction because it is part of the
    history of the case and explains why I am now considering bail pending trial at
    a point when Mr. Hope has served almost seven years in prison. However, the
    conviction is otherwise irrelevant to the application.
[7]

I have concluded that in all of
    the circumstances Mr. Hope has met this onus. However, before turning to each
    of the three grounds, I make two observations.
[8]

First, Mr. Hope is of aboriginal
    descent.
[9]

Ontario courts have accepted that
Gladue
principles apply to bail hearings. As Winkler C.J.O.,
    as he then was, held in
R. v. Robinson
, 2009 ONCA 205:
It is common ground that
    principles enunciated in the decision of the Supreme Court of Canada in
R.
    v.

Gladue
, [1999] 1 S.C.R. 688, have application to the question
    of bail. However, the application judge cannot apply such principles in a
    vacuum. Application of the
Gladue

principles would involve
    consideration of the unique systemic or background factors which may have
    played a part in bringing the particular aboriginal offender before the courts.
    The exercise would involve consideration of the types of release plans,
    enforcement or control procedures and sanctions that would, because of his or
    her particular aboriginal heritage or connections, be appropriate in the
    circumstances of the offender and would satisfy the primary, secondary and
    tertiary grounds for release.
See also,
R.
    v. McCrady
, 2016 ONSC 1591, at paras. 60-63;
R. v. Spence
, 2015 ONSC 1692, at
    para. 69;
R. v. Achneepineskum
,
    2015 ONSC 5700, at para. 33 and
R. v. Bain
, [2004] O.J. No. 6147, at para. 12.
[10]

I also note that this court has
    repeatedly applied
Gladue
principles
    outside of the sentencing context:
United States of America v
    Leonard
, 2012 ONCA 622 (finding
Gladue
principles in the context of extradition
    proceedings);
Frontenac Ventures Corp. v. Ardoch Algonquin First
    Nation
, 2008 ONCA 534 (finding
Gladue
principles apply in the context of sentencing for
    civil contempt of court) and
R. v. Sim
, [2005] O.J. No. 4432 (finding
Gladue
principles apply in the context of Ontario Review
    Board hearings).
[11]

As this court explained in
United
    States of America v. Leonard
, 2012 ONCA 622,
    at para. 60:

Gladue
stands for the proposition that insisting that
    Aboriginal defendants be treated as if they were exactly the same as
    non-Aboriginal defendants will only perpetuate the historical patterns of
    discrimination and neglect that have produced the crisis of criminality and
    over-representation of Aboriginals in our prisons[B]oth
Gladue
and
Ipeelee
emphasize
    that consideration of the systemic wrongs inflicted on Aboriginals does not
    amount to discrimination in their favour or guarantee them an automatic reduction
    in sentence. Instead,
Gladue
factors must be considered in order to
    avoid the discrimination to which Aboriginal offenders are too often subjected
    and that so often flows from the failure of the justice system to address their
    special circumstances. Treating
Gladue
in this manner resonates with
    the principle of substantive equality grounded in the recognition that
    "equality does not necessarily mean identical treatment and that the
    formal 'like treatment' model of discrimination may in fact produce
    inequality":
R. v. Kapp
,
2008 SCC 41
,
    [2008] 2 S.C.R. 483, at para. 15.

[12]

I am of the view that
Gladue
principles inform certain aspects of my analysis.
[13]

Second, I observe that the reason
    this court quashed the convictions and ordered a new trial is a primarily on
    the basis that the jury was not properly instructed on Mr. Hopes defence of
    self-defence.
[14]

Turning to the first ground set
    out in s. 515(10), Mr. Hope must show that his detention is not necessary to
    ensure his attendance in court.
[15]

Here, it is relevant that Mr. Hope
    is facing serious charges arising out of serious circumstances. Mr. Hope
    attended a childs birthday party with a loaded gun illegally brought into the
    country and shot a guest in the back on the street outside the party.
[16]

Also of relevance, however, is the
    relative strength of the Crown's case against him. With respect to the strength
    of the Crown's case, I view the case against Mr. Hope at this point as not
    overwhelming. First, I note that this court observed in its reasons for
    quashing the conviction that the record contains evidence capable of supporting
    the defence of self-defence. Second, counsel for the Crown fairly conceded in
    argument, that the case for the prosecution is now invariably weaker given the
    passage of time.
[17]

Mr. Hopes ties to the community
    are also relevant to this first ground. The affidavit evidence filed on this
    application demonstrates that there are a number of people who support him. All
    of them are prepared to offer him assistance in the form of proper living
    arrangements and employment should he be released. These individuals provide
    Mr. Hope with a real and meaningful social network in his community.
[18]

The Crown raises a concern about
    the fact that given Mr. Hopes aboriginal status, he is able to travel into the
    United States without a passport.
[19]

In the circumstances, I do not
    view this concern as very significant. First, Mr. Hopes conduct between the
    time of the killing, when he travelled to the United States, voluntarily
    returned to Canada and remained here until he was arrested, supports a finding
    that he is not a flight risk. As well, I find relevant the assessment Mr. Hope
    can make of the relative lack of strength of the case now raised against him,
    the demonstration of the ties between him and the social network that is
    prepared to support him including a young woman to whom Mr. Hope has been
    engaged to marry since 2009.
[20]

In my view, Mr. Hope has shown
    that his detention is not necessary to ensure his attendance in court.
[21]

As to the second ground, Mr. Hope
    must show that his detention is not necessary for the protection or safety of
    the public. In my opinion the record here readily permits him to do so.
[22]

Prior to his convictions that this
    court set aside, Mr. Hope had no relevant criminal record. Although Mr. Hope
    admits to having killed Mr. Johnston, his defence of self-defence makes the
    nature of the crime of little assistance in assessing whether Mr. Hopes
    detention is necessary to protect the public.
[23]

Mr. Hopes institutional record
    over the past seven years shows him to be a model prisoner.
[24]

Thus, I conclude that Mr. Hope has
    shown that his detention is not necessary on the second ground.
[25]

Finally, Mr. Hope must show that his
    detention is not necessary to maintain confidence in the administration of
    justice.
[26]

Several grounds are relevant to the public interest determination. These
    include the strength of the Crowns case including any defence raised, the
    seriousness of the offence, the strength of the Crowns case on the new trial,
    circumstances surrounding its commission including the use of a firearm and
    ultimately whether detention is necessary to maintain confidence in the
    administration of justice:
R. v. St. Cloud
,
2015 SCC 27, [2015] 2 S.C.R. 328.
[27]

It is the confidence of a
    reasonable, informed and dispassionate public that provides the measure of this
    ground. As such, the public would understand that Mr. Hope has reacquired the
    presumption of innocence as a result of the decision of this court. It would
    also understand that while his evidence protesting his innocence was
    disbelieved by the jury at his first trial, that jury did not have the benefit
    of proper instructions on the defence of self-defence.
[28]

Moreover, given that the Crown's
    case against Mr. Hope will now almost certainly be somewhat weaker and that he
    has already spent seven years in jail on these charges, I think that Mr. Hopes
    release on proper terms would do more to maintain confidence in the
    administration of justice than would his continued detention. Mr. Hope has
    therefore satisfied the third ground as well.
[29]

In my view, Mr. Hopes detention
    pending appeal is not necessary in the public interest. In fact, I conclude
    that the public's confidence in the administration of justice would be
    undermined rather than advanced by detaining Mr. Hope pending his trial. He is
    presumed to be innocent, and throughout his years of involvement with the
    justice system on these charges, he appears to have complied with the demands
    made upon him. He has the strong support of several reputable friends and
    family members who offer to stand as sureties for him if he is released. He has
    already served almost seven years. To detain Mr. Hope who is presumed to be
    innocent for at least two more years pending the determination of the trial
    would, in my view, be perceived by an informed and dispassionate public to be
    unfair and contrary to our society's sense of justice.
[30]

In summary, I conclude that this
    application must succeed and that Mr. Hope must be released subject to
    appropriate terms and conditions.
[31]

Mr. Hope proposes a cash deposit of
    $5,000. While this amount may appear modest, in all of the circumstances, I
    conclude it is an appropriate amount to secure Mr. Hopes compliance with the
    terms of release.
[32]

With respect to the issue of sureties, the people who have offered to be
    sureties and pledge various amounts secured by the equity in their homes are of
    aboriginal descent. They live on a reserve and therefore, under s. 89 of the
Indian
    Act,
RSC 1985, c I-5
,
    their property is not subject to a charge other than by an Indian or a band. The
    Crown raises this as a concern.
[33]

I do not accept this argument. First,
    I am of the view that the protection afforded to people of aboriginal descent
    provided under the
Indian Act
should not interfere with their right, in circumstances that are otherwise
    warranted, to secure release from detention. Second, the real point is that
    those who have come forward to support Mr. Hope have expressed a willingness to
    pledge the not insignificant equity in their properties, not whether the Crown
    can execute against those properties.
[34]

For these reasons, I order Mr.
    Hopes release and invite counsel to prepare a release order for signature. If
    there are any difficulties with the order I may be spoken to.
[35]

The application for bail pending
    appeal is allowed on these terms plus those agreed-upon by counsel.
Gloria Epstein J.A.